Citation Nr: 0928755	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 16, 
2004, for the grant of service connection for bilateral 
hearing loss based on clear and unmistakable error (CUE) in a 
February 1951 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1945 to April 1948.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional office (RO).  In 
October 2006, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  This matter was previously before the Board 
in January 2007 and July 2008, when it was remanded for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing 
loss was denied by a February 1951 rating decision that was 
not appealed.  

2.  The Veteran's CUE motion is insufficiently pled, as the 
Veteran has failed to advance any specific argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions in effect at 
the time were incorrectly applied, or that the results would 
have been manifestly different, but for the alleged error in 
the final rating decision of February 1951.  





CONCLUSION OF LAW

The appeal of the matter of whether the February 1951 rating 
decision that denied service connection for bilateral hearing 
loss contained CUE is dismissed.  38 C.F.R. § 3.105.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist in claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  As an initial matter, 
the Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Hence, a lengthy discussion of the impact of the 
VCAA in this matter is not necessary.  

B.	Legal Criteria, Factual Background, and Analysis

The Veteran alleges that there was CUE in the February 1951 
rating decision that initially denied his claim of service 
connection for bilateral hearing loss.  The Veteran asserts 
that the RO did not do the following: perform an examination 
to determine the severity of the claimed disability; afford 
the Veteran the opportunity to provide material evidence in 
support of his claim; did not review the Veteran's service 
treatment records (STRs) and consider the evidence properly; 
and research more thoroughly the Veteran's claim.  

Under applicable laws and regulations, RO decisions which are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).  The Court has defined clear 
and unmistakable error as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that such 
error must be based on the record and the law that existed at 
the time of the prior decision.  Russell v. Principi, 3 Vet. 
App. 310, 314 (1992) (en banc).  In determining whether there 
is CUE, the doctrine of resolving reasonable doubt in favor 
of the veteran is not for application, inasmuch as error, if 
it exists, is undebatable, or there was no error within the 
meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 
314; see also Yates v. West, 213 F.3d 1372, 1375 (Fed. Cir. 
2000).  

The Court has propounded the following three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law which existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); see Russell, 3 Vet. App. at 313-14.  

The Court has further stated that CUE is a very specific and 
rare kind of "error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  It is the kind of error, of fact or of law, which 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Id. at 43-44.  

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Fugo, 6 Vet. App. at 44).  There is a 
presumption of validity to otherwise final decisions, and 
where such decisions are collaterally attacked - and a CUE 
claim is undoubtedly a collateral attack - the presumption is 
even stronger.  See Grover, 12 Vet. App. at 112; see also 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a decision) and the VA's 
failure to fulfill the duty to assist.  The Court has also 
held that allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of clear and unmistakable error.  
Fugo, 6 Vet. App. at 44; see also Damrel, 6 Vet. App. at 246.  
Similarly, "broad-brush allegations of 'failure to follow 
the regulations' or 'failure to give due process,' or any 
other general, non-specific claim of error" cannot 
constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  
When there is evidence both pro and con on the matter, it is 
impossible for a Veteran to succeed in showing that the 
result would have been manifestly different as dictated in 
Fugo.  See Simmons v. West, 14 Vet. App. 84, 88 (2000).  

In the present case, the Veteran has not set forth any 
specific allegations of error of fact or of law and his 
motion for CUE is inadequately pled.  Rather, his claim is 
that the RO did not perform an examination to determine the 
severity of the claimed disability, afford the Veteran the 
opportunity to provide material evidence in support of his 
claim, review the Veteran's STRs and consider the evidence 
properly, or research more thoroughly the Veteran's claim.  

The Board has carefully considered whether the Veteran's 
claim for CUE was that the facts as they were known at the 
time, were not before the adjudicator and thoroughly reviewed 
the record as it existed at the time of the February 1951 
rating decision, in light of the law and regulations then in 
effect.  

A review of the record, however, does not reflect that the RO 
did not have or review relevant STRs.  The February 1951 
rating decision indicated the claim was denied because there 
was no evidence of treatment for an ear condition in service 
and no residuals found on discharge examination.  While it is 
the Veteran's allegation that there should have been reports 
of treatment records aboard the U.S.S. Randall, January 1951 
correspondence from the Navy indicated it was unable to 
locate the complete health record of the Veteran, 
specifically those from 1946 to 1948 aboard the U.S.S. 
Randall.  Moreover, the Veterans Administration (now the 
Department of Veterans Affairs) mailed the Veteran a letter 
in January 1951 indicating that the Navy stated it was unable 
to locate records of treatment aboard the U.S.S. Randall, and 
asked the Veteran to furnish specific months he received the 
alleged treatment (so that a further search could be made), 
and to submit affidavits of any physicians or friends or 
comrades in arms that were aware of his disability in service 
or that treated his disability immediately following service.  
The Veterans Administration sent the Veteran a subsequent 
letter in February 1951 indicating that there had been no 
reply from the January 1951 letter.  Consequently, the claim 
was denied in February 1951 as there was no evidence of a 
current disability.  

The Board notes that the Veteran's claim that VA did not 
allow him the opportunity to provide material evidence lacks 
merit, as evidenced by the January 1951 letter.  Moreover, 
such a claim amounts to arguing that the VA violated its duty 
to assist and notify.  As stated above, VA's duties to assist 
and notify are not applicable to CUE claims.  See Livesay, 15 
Vet. App. at 179.  

Additionally, the Veteran is claiming that he was not 
properly provided an examination prior to the February 1951 
rating decision.  Initially, it is to be reiterated that the 
only record that may be reviewed in the CUE analysis is the 
record that was before the RO at the time of the original 
decision.  Evidence that should have been part of the record, 
but was not, may not be considered.  Cook v. Principi, 318 
F.3d 1334, 1346 (Fed. Cir. 2002).  Moreover, assuming VA did 
commit error by not affording the Veteran an examination, 
there is nothing to suggest that had the Veteran been 
afforded an examination, the result would have been 
manifestly different but for the error.  Where it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44.  Hence, even 
assuming the Veteran is correct in assuming VA breached its 
duty to assist by not providing an examination for his claim 
of service connection, a breach of the duty to assist cannot 
form the basis for a CUE claim.  Cook, 318 F.3d at 1346-47; 
see Livesay, 15 Vet. App. at 179.  

Thus, the Veteran has not pointed to any error in fact or law 
that would manifestly change the February 1951 rating 
decision.  Rather, his argument is tantamount to an argument 
concerning how the RO weighed (and researched) the evidence 
as he argued that the RO failed to give enough weight to the 
alleged complaints he had in service.  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Oppenheimer, 1 Vet. App. at 372.  As the Veteran has not 
alleged a specific error in fact or law, his claim for CUE is 
inadequately pled.  

The Court has held, that where, as here, the Board determines 
that a motion for revision based on CUE has been inadequately 
pled, as distinguished from a failure to establish the claim 
on the merits, the appropriate remedy is dismissal of the 
claim without prejudice, rather than denial, in order to 
allow the claimant the opportunity to replead.  See Simmons 
v. Principi, 17 Vet. App. 104, 111-15 (2003).  Accordingly, 
per the Court's specific instructions, the CUE motion is 
dismissed without prejudice to refilling, rather than being 
denied on the merits.  In so doing, the Veteran is notified 
that he may amend and refile his CUE motion at a later date.  
See 38 C.F.R. § 20.1404.  


ORDER

The appeal on the claim of an effective date prior to August 
16, 2004, for the grant of service connection for bilateral 
hearing loss based on clear and unmistakable error (CUE) in a 
February 1951 rating decision, is dismissed.  



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


